Citation Nr: 1300875	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  12-24 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lung disability.

2.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1951 to July 1956.

These matters come before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a lung disability.

2.  Some of the evidence submitted subsequent to the August 2008 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The most probative clinical evidence of record is against a finding that the Veteran has asbestosis. 

4.  The earliest clinical evidence of record of a chronic respiratory disability is more than two decades after separation from service; the Veteran avers that he began coughing in approximately 1968, or more than a decade after separation from service.

5.  The Veteran served on a ship, with a military occupational specialty of a room steward.

6.  The most probative clinical evidence of record is against a finding that the Veteran has a current lung, disability, to include asbestosis, causally related to active service.


CONCLUSIONS OF LAW

1.  Evidence received since the August 2008 RO decision that denied service connection for a lung disability, to include asbestosis, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2012).

2.  A lung disability, to include asbestosis, was not incurred in, or aggravated by, active service.  See 38 U.S.C.A.§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.159 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  More specific notice is required in claims to reopen.  See Kent v. Nicholson, 20 Vet. App. 1 (2006),

The duty to notify was met through notice provided to the Veteran in August 2010.  

With regard to the duty to assist, the claims file contains the appellant's service treatment records (STRs), service personnel records, VA and private examination and treatment records, and the statements of the Veteran in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim for which VA has a duty to attempt to obtain.  The Board notes that, in its August 2008 rating decision, the RO referenced x-rays in June and July 2007 which reflected that the Veteran's lungs were clear.  Such x-rays are not associated with the claims file.  In addition, x-rays referenced in 1983 clinical correspondence are not of record.  Nevertheless, the Board finds that a remand to obtain such records is not necessary, as the claim is reopened in the decision below, and as clinical findings from more recent x-rays are of evidence. 

A VA examination with opinion was obtained in December 2011, with an addendum in January 2012.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is adequate, as it is predicated on a reading of the pertinent medical records, an examination of the Veteran, and diagnostic testing.  The report of the VA examination provides findings relevant to adjudicate the issue and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria 
New and material evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1372.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Service-connection for asbestos-related diseases

There are no laws or regulations which specifically address service connection for disability due to asbestos exposure.  However, the VA Adjudication Procedure Manual, M21-1 MR, and opinions of the Court and General Counsel provide guidance in adjudicating these claims.

The M21-1 MR provides the following non-exclusive list of asbestos-related diseases/abnormalities: asbestosis, interstitial pulmonary fibrosis, tumors, effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract. See M21-1 MR, part IV, Subpart ii, Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  See M21-1 MR, part IV, Subpart ii, Chapter 2, Section C, 9 (f).  

The M21-1 MR provides that a clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea on exertion, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at late stages, and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  See M21-1 MR, part IV, Subpart ii, Chapter 2, Section C, 9 (e). 

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the appellant's claim for entitlement to service connection for a lung disability was denied by the RO in August 2008 because the evidence was against a finding of a current lung disability.  In addition, the RO noted that the STRs were negative for an in service injury or event.  The appellant did not appeal the decision and it became final.  In 2010, the appellant requested that his claim for entitlement to service connection be reopened. 

Evidence of record at time of last final denial

The evidence of record at the time of the last final denial in August 2008 consisted of the appellant's STRs, his service personnel records, and private and VA medical records.  

While the STRs reflect complaints of sore throats and colds, they are negative for complaints of, or treatment for, a lung disability.  A January 1955 chest x-ray for discharge and reenlistment purposes was negative.  The Veteran's report of medical examination for discharge purposes, dated in July 1956, reflects that upon clinical examination, to include a May 1956 chest x-ray, his lungs and chest were normal.  

The Veteran's DD 214 reflects that his military occupational specialty (MOS) was as a room steward.  

In private medical correspondence dated in November 1983, Dr. J.D. stated that the Veteran was "probably exposed to asbestos that came from the lagged pipes 2-3 feet above his upper bunk berth," for 18 months aboard the USS Sarsfield.  Dr. J.D. also noted that the Veteran reported that he "also occasionally worked in ship areas where asbestos was heavily used, for example; in the fireroom and engine rooms.  He was also exposed to large quantities of sandblasting dust and insulation material while in dry dock.  The ship was in dry dock four to six weeks on two different occasions.  There was a very heavy exposure to the insulation dust during the repair work.  The [Veteran] had to work in the dusty atmosphere and had to clean up the insulation debris as other tradesmen finished their work.  The [Veteran] wore no mask during this operation."  (The Board notes that the correspondence is signed by Dr. J.D., even though the letterhead is for another doctor, Dr. B.D.)

Dr. J.D. noted that the Veteran was a professional singer and, over the last seven to eight years, had noticed a steady increase in coughing, which has become an almost daily problem.  It was further noted that the Veteran had been a night club singer since 1963.  The Veteran denied use of tobacco but noted that he was working in a "very smoky environment for six to seven hours every day."  He reported that he had been hospitalized for eight days, in 1963, for pneumonia.

Upon clinical examination, Dr. J.D. noted that the Veteran's chest was symmetrical.  Auscultation of the lungs revealed no rubs, rales, or rhonchi.  Percussion of the lungs revealed no dullness.  

Dr. J.D. noted that four views of the chest were reviewed by another doctor (Dr. J.) who had stated that several calcified granulomata were present in the right lower lobe and in the subcarinal lymph nodes; however, there was no obvious interstitial fibrosis or pleural thickening.  Dr. J.D. stated that he disagreed with these findings.  He stated that he interpreted the x-rays as showing areas of tenting of both diaphragms consistent with fibrosis.  He also opined that there was probable pleural thickening noted in the curve of the 8th rib ("very prominent pleural thickening noted in the curve of the 8th rib.")  He opined that the "findings of tenting of the diaphragm and small areas of pleural thickening are strongly suggestive of asbestotic lung disease.  He also noted that pulmonary function tests show evidence of borderline values for lung volumes and evidence of small airways obstructive disease.  

Dr. J.D. opined that the Veteran developed probable asbestotic lung disease as a result of his self-reported four years of exposure to asbestos while in service.  

VA records from April to August 2007 were negative for a lung disability.  They reflect that the Veteran's lungs were clear (See June and July 2007 records).  The past medical history does not list a lung disability, to include asbestosis or chronic obstructive pulmonary disease (COPD). 

Evidence of record since the last final denial

A September 2000 VA clinical record reflects that the Veteran had complaints of chest soreness for four days, and a cough with white-yellow sputum. It was further noted that his chest soreness is exacerbated by certain movements.  An x-ray revealed a "probably right-sided nipple shadow.  Otherwise normal chest"  The assessment was "chest Pain, probably due to bronchitis  Rhiniti." 

A January 2006 VA clinical record reflects that the Veteran sought to establish care at the Dallas VA Medical Center (VAMC).  The Veteran reported that he walks 1- 2 miles approximately once a week; he denied any exertional chest pains or shortness of breath.

An October 2010 VA clinical record reflects that upon clinical pulmonary evaluation, the Veteran was clear to auscultation.  There were no crackles or wheezes.  A October 22, 2010 record reflects that the Veteran reported a chronic cough, primarily at night.  He denied a non productive cough.  A chest x-ray was negative with nasal congestion.  The Veteran reported that he has worsening congestion during the day.

A December 29, 2010 VA clinical record reflects that the Veteran reported an "off and on dry cough" for 1 year, usually at night, sometimes in the morning.  He was negative for chest pains or shortness of breath. 

January 2011 VA clinical records reflect that the Veteran reported a chronic cough for the last one year, with no response to allergy medication.  It was noted that the Veteran had denied a chronic cough on his "vesting" exam in October 2010.  It was further noted that the Veteran was started on Lisinopril during his last clinical visit and Lisinopril is associated with chronic cough.  

An April 2011 VA addendum reflects the following x-ray findings:

Compared to studies of 9/10/2010.  Mild cardiomegaly with the left ventricular prominence and tortuosity of the thoracic aorta.  Bridging degenerative osteophytosis/ syndesmophytes of midthoracic spine.  No pulmonary infiltrate or pleural fluid. 

The Veteran underwent a VA examination in December 2011.  The December 2011 VA examiner opined that the Veteran "does not appear to suffer from any chronic lung condition.  There is no documentation of asbestos exposure in his service treatment records.  He didn't work in there [sic] are no clinic or radiographic signs of asbestos.  It is less likely than not that he has a chronic lung condition due to asbestos."  An addendum reflects that "PFT results reviewed, and the diagnosis was obstructive pattern but within normal limits, no significant bronchodilator response.  This was considered GOLD stage 1 for smokers.  This corroborates the historical data and lack of any chronic brochopulmonary disease diagnosis."  

The Veteran submitted a statement, received by VA in September 2012, in which he stated that while in service, his ship was sent to the ship yard, where he worked inhaling large amounts of dust.  

In an October 2012 statement, the Veteran's accredited representative stated that there is no record of the Veteran ever smoking.  

Written articles printed from the website, "Wikipedia", on the history of the USS Sarsfield and the USS Nautilus, are associated with the claims file.  The evidence of record does not reflect that the Veteran served aboard the USS Nautilus.  With regard to the USS Sarsfield, the article reflects that in 1957, it underwent overhaul at the Norfolk Navy yard, underwent overhaul at the Charleston Naval shipyard in 1958, and entered the Boston Naval Shipyard in 1962, for overhaul.  None of these timeframes correlates to the Veteran's service, as he separated from service in 1956. 

Old and new evidence of record considered as a whole

The Veteran's claim was previously denied because there was no evidence that he had a lung disability.  The Board finds that the evidence added to the record since the last final denial, specifically the diagnosis of COPD, does raise a reasonable possibility of substantiating the claim for entitlement to service connection for a lung disability, and as such, is new and material to reopen the claim.  Shade, 24 Vet. App. at 110.

De Novo analysis of reopened Lung claim

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for tinnitus may be granted on the merits, de novo.  The Veteran will not be prejudiced by the Board action in reconsidering the matter as the RO previously reopened and reconsidered the claim on the merits in August 2012.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Cf. Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

One element of a claim for service connection is that there must be evidence of a current disability.  A January 2012 VA examination report addendum reflects that the Veteran has obstructive pattern but within normal limits, and which was considered GOLD stage 1.  

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran avers that while in service, he was exposed to asbestos.  The Veteran's DD 214 reflects that his military occupational specialty (MOS) was a room steward.  It also reflects that he served on the USS Sarsfield.  The circumstances of the Veteran's service do not reflect that he was exposed to asbestos merely because he served on a ship.

The Board has considered the November 1983 correspondence from Dr. J.D., which includes the self-reported history of the Veteran that he was probably exposed to asbestos that came from the lagged pipes 2-3 feet above his upper bunk berth, and that the Veteran occasionally worked in ship areas where asbestos was heavily used, and was also exposed to large quantities of sandblasting dust and insulation material while in dry dock.  However, again, the Veteran's MOS is not consistent with such work.  With regard to the alleged asbestos from the lagged pipes, the Board notes that there is no evidence of record that any such claimed asbestos was disturbed and thereby exposed the Veteran to asbestos.

As noted above, VA's M21-1 MR provides a list of non-exclusive list of occupations that have higher incidents of asbestos exposure, such as mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  The Veteran's MOS is not listed as one of the occupations; moreover, his occupation as a room steward is not similar in nature to the occupations noted above.  

Assuming arguendo that the Veteran did have exposure to asbestos in service, service connection is still not warranted.  The final element for service connection is a competent credible nexus between an in-service injury or disease and the current disability.  The Board finds, for reasons noted below, that this element has not been met. 

As noted above, the M21-1 MR provides that a clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  The Board has considered the statements of Dr. J.D. but finds that it is insufficient for a finding of asbestosis, when considered with the record as a whole.  As noted by Dr. J.D., another doctor interpreted the x-rays as being negative for obvious interstitial fibrosis or pleural thickening.  In addition, Dr. J.D. did not make a finding that the Veteran definitively had asbestosis, but rather that his x-rays were "strongly suggestive" of it.  The Board notes that the record reflects that the Veteran had dyspnea on exertion, but there was no evidence noted of respiratory rales over the lower lobes, compensatory emphysema, or clubbing of the fingers.

The Board notes that more than 20 years after Dr. J.D.'s finding, the Veteran had no reported medical history of treatment for asbestosis, and x-rays were negative for any such findings.  

The Veteran has been diagnosed with Chronic Obstructive Lung Disease (COPD).  The GOLD (Global Initiative for Chronic Obstructive Lung Disease) stages refer to the degree of airflow limitation (obstruction).  The airflow limitation is measured during pulmonary function tests (PFTs).  GOLD COPD staging uses four categories of severity for COPD, with stage 1 being the least severe.  

COPD is an obstructive disease, as opposed to asbestosis, which is a restrictive disease.  There is no competent credible evidence of record that COPD can be caused by exposure to asbestos.  Thus, even if the Veteran were exposed to asbestos in service, service connection would still not be warranted for his current lung disability.  

The Veteran's STRs are negative for complaints of, or treatment for, COPD.  The earliest clinical evidence of lung complaints is in 1983.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible; such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition).  The 1983 correspondence from Dr. J.D. reflects that the Veteran reported that he "initially began coughing about 15 years ago and the cough was with him off and on.  It has been almost a steady coughing for the last seven to eight years, frequently walking him at night."  Thus, according to the Veteran's statements in 1983, his coughing began in approximately 1968, or more than a decade after separation from service. 

The January 2012 VA examination addendum reflects that the Veteran has stage 1, or the least severe, form of COPD.  In an October 2012 brief, the Veteran's accredited representative interpreted the VA examiner's opinion as stating that the Veteran's COPD was due to the Veteran smoking; however, the evidence does not reflect that the Veteran was a smoker.  The Board disagrees with the accredited representative's interpretation of the examiner's opinion.  The VA examiner did not state that the Veteran was a smoker, he merely stated that the level of the Veteran's COPD was consistent with Stage 1 for smokers.  In addition, even though the evidence reflects that the Veteran is not a smoker, it does reflect that he has had significant smoke exposure.  

The 1983 correspondence from Dr. J.D. reflects that the Veteran has been working since 1963 (or approximately 20 years at that time) as a night club singer.  It was further noted that the Veteran "works in a very smoky environment for six to seven hours every day."  

In sum, there is no competent credible evidence of continuity of symptomatology, and the most probative evidence of record is against a finding that the Veteran has a lung disability causally related to active service.  The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation for a lung disability.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a lung disability, to include asbestosis.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert, 1 Vet. App. at 54-56.


ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for a lung disability, the appeal is granted to that extent.

Entitlement to service connection for a lung disability, to include asbestosis, is denied. 

REMAND

The Veteran underwent a VA examination in June 2011 in connection with the issue of entitlement to service connection for bilateral hearing loss disability.  The examiner stated, in a November 2011 addendum, that he could not render an opinion without resort to speculation because there was no audiology testing, other than whispered voice, on separation.  The Board finds that a supplemental opinion may be useful to the Board in adjudicating the Veteran's claim.  

The June 2011 VA examination report reflects that the Veteran reported military exposure to gunfire and explosions.  The Board acknowledges that some acoustic trauma would be consistent with service in the U.S. Navy; however, the Veteran was a steward in service; thus, his service would not entail extensive work with guns or other weapons.  

The report and addendum do not contain a discussion of evidence of record, noted below, which may be pertinent to the Veteran's claim.

A November 1983 private clinical record, approximately 27 years after separation from service, reflects that at that time the Veteran denied any problems with his ears.  It also notes that after service, he drove a truck and operated machinery for a manufacturing company, and that since 1963, he had been a night club singer.  The VA clinician should discuss the significance, if any, of the Veteran's denial of ear problems more than two decades after service, and his 20 year post service work as a singer in a night club.

A January 2006 VA clinical record reflects that the Veteran was a retired recording artist.  A review of his systems reflected that the Veteran denied decreased hearing.  The only finding with regard to the ears was left ear cerumen.

A February 2007 VA clinical record reflects that the Veteran complained of decreased hearing in the left ear for one month.

Another February 2007 VA clinical record reflects that the Veteran complained of left ear hearing impairment for "two months" and had no other complaints.

A supplemental opinion which discusses the above noted evidence may be useful to the Board in adjudicating the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for hearing loss, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified records, for each provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, not already associated with the claims file.  

2.  Thereafter, forward the Veteran's claims folder to the June 2011 examiner, or another examiner if she is unavailable, and request that the examiner provide a supplemental opinion, with consideration of the newly received record(s), if any, as to whether it is at least as likely as not that the Veteran has a current bilateral hearing loss disability etiologically related to service.

The examiner should consider the entire claims file, to include a.) the Veteran's STRs, b.) the Veteran's MOS in service as a steward, c.) the November 1983 private record (28 years after separation from service) which reflects that the Veteran denied any problems with his ears, d.) the Veteran's post service occupations driving a truck, operating machinery, and working as a singer, e.) the January 2006 VA clinical record which reflects that the Veteran denied decreased hearing, and f.) the February 2007 VA clinical records which reflect decreased hearing of 1-2 months in duration.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue of entitlement to service connection for bilateral hearing loss disability.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


